Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restriction
Applicant’s election with traverse of claims 1-8 in the reply filed on 10/26/2020 is acknowledged.
Claims 9-15 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected welding cable connector system, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/26/2020.
Applicant's election with traverse of claims 1-8 in the reply filed on 10/26/2020 is acknowledged.  The traversal is on the ground(s) that “The restriction relies on the alleged mutually exclusive characteristics between Species I, Species II, and Species III. In particular, the Office Action attempts to distinguish between “a first schrader valve” and “a preassembled valve assembly.” See Office Action, p. 2. However, claims 1-3, 6, and 7 have been amended to recite first and second “preassembled valve assemblies.” Accordingly, the restriction between Species I and II, and between Species I and III must be withdrawn” (Page 6, lines 10-16) and “x” (Page 6, lines 20-22).  This is not found persuasive because the mutually exclusive elements indicated in previous office action is proper in each two-way proof set for the three species.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a tapered extension” in claim 14 at  lines 1-2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Continuity
Continuity diagram is pasted next.

    PNG
    media_image1.png
    311
    498
    media_image1.png
    Greyscale


Double Patenting
    PNG
    media_image2.png
    214
    793
    media_image2.png
    Greyscale

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 at lines 4, 7 and 8, three places, “shielding gas” is indefinite if same as precedent  “shielding gas” at line 3 or not.
In claim 1 at line 6, “welding power” is indefinite if same as precedent “welding power” at line 3 or not.

In claim 1 at line 8, “flow” is indefinite if same as precedent “flow” at line 4 or not.
In claim 1 at lines 10-11, “welding power” is indefinite if same as precedent “welding power” at lines 2, 6.
In claim 1 at line 11, “shielding gas” is indefinite if same as precedent “shielding gas” at lines 3, 4 and 7.
In claim 1 at line 12, “the flow” is indefinite if same as “flow” at line 4 or “flow” at line 8.
In claim 1 at line 12, “shielding gas” is indefinite if same as “shielding gas” at line 3, 4, 7, or 11.
In claim 4 at line 2, “the connector” is indefinite if same as “a male connector” in claim 1 at line 2 or “a female connector” in claim 1 at line 6.
In claim 7 at line 3, “the respective Schrader preassembled valve assembly” lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-2, 4-6, 9-11, 15, 16-18, 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Folkening (US 4,939,339).

Regarding claim 1, Folkening teaches
(a quick connector 30 and by a water output/electrical output lead 31, Col. 2, lines 29-30, Figs. 1-3 
    PNG
    media_image3.png
    445
    699
    media_image3.png
    Greyscale
) comprising:
a male connector (male body portion 77; more specifically a restriction 79; Col. 3, lines 3-4, Figs. 2-3) comprising a first conductive body (a terminal 32 which, in turn, is connected to a source of electrical power (not shown) and to a pressurized source of water (not shown); Col. 2, lines 31-33, Fig. 3) for conveying welding power (the electrical current; Col. 2, line 35, Fig. 3), a first sealed passageway (an axial bore 37a, 37b, 37c for carrying water or other fluid; Col. 2, lines 36-37, Fig. 3) disposed coaxially of the first conductive body for conveying shielding gas (intended use, other fluid; Col. 2, lines 36-37, Fig. 3 wherein an axial bore 37a, 37b, 37c is structured to flow a shielding gas), and a first preassembled valve assembly (a conical shaped valve 68a biased into opening 80 by a coil spring 71a; Col. 3, lines 5-6, Figs. 2-3 [including the assembly] “77” and the male thread on “37c” in Fig. 3) configured to stop (closes opening 67; Col. 3, lines 33-34, Fig. 2) flow of shielding gas when the male connector is not engaged (as disconnected in Fig. 2); and

a female connector (a female body portion 61; Col. 2, lines 64-65, Figs. 2-3) comprising a second conductive body (a female body portion 61 having an axial bore 62 with a restriction 66 in bore 6; Col. 2, lines 64-66, Figs. 2-3) for conveying welding power (the electrical current; Col. 2, line 35, Fig. 3), a second sealed passageway (an axial bore 37b for carrying water or other fluid; Col. 2, lines 36-37, Figs. 2-3) disposed coaxially of the conductive body for conveying shielding gas (intended use, other fluid; Col. 2, lines 36-37, Fig. 3 wherein an axial bore 37a, 37b, 37c is structured to flow a shielding gas), and a second preassembled valve assembly (a conical shaped valve 68 biased into the opening 67 by a coil spring 71; Col. 2, lines 66-68, Figs. 2-3 [including the assembly] “61” and the female thread on “37b” in Fig. 3) configured to stop (biased into opening 80 by a coil spring 71a which presses against a retaining ring 72a; Col. 3, lines 6-7, Figs. 2-3 which means the “71a” compressively closes “80”) flow of shielding gas when the female connector is not engaged (as disengaged in Fig. 2);

wherein the male and female connectors are mutually engageable (as disclosed in Fig. 3) to conduct welding power and shielding gas therethrough, and wherein the first and second preassembled valve assemblies seal (valve 68 closes opening 67 and valve 68a closes opening 80; Col. 3, lines 33-34, Fig. 2) the flow of shielding gas when the connectors are not mutually engaged (as disengaged in Fig. 2).

Regarding claim 2, Folkening teaches
the first preassembled valve assembly (a conical shaped valve 68a biased into opening 80 by a coil spring 71a; Col. 3, lines 5-6, Figs. 2-3 [including] “77” and the male thread on “37c” in Fig. 3) is threadingly (the male thread on “37c” in Fig. 3) attached to the first sealed passageway (37c; Fig. 3) and the second preassembled valve assembly (a conical shaped valve 68 biased into the opening 67 by a coil spring 71; Col. 2, lines 66-68, Figs. 2-3 [including the assembly] “61” and the female thread on “37b” in Fig. 3) is threadingly (the female thread on “37b” in Fig. 3) attached to the second sealed passageway (an axial bore 37b for carrying water or other fluid; Col. 2, lines 36-37, Figs. 2-3).

Regarding claim 4, Folkening teaches
at least one (one of “77” and “61”; Figs. 2-3) of the male (male body portion 77; more specifically a restriction 79; Col. 3, lines 3-4, Figs. 2-3) and female connectors (a female body portion 61; Col. 2, lines 64-65, Figs. 2-3) comprises an adapter (the body of “37c”; Figs. 2-3) for coupling the connector to a welding cable (a quick connector 30 and by a water output/electrical output lead 31, Col. 2, lines 29-30, Figs. 1-3).

Regarding claim 5, Folkening teaches 
the male (male body portion 77; more specifically a restriction 79; Col. 3, lines 3-4, Figs. 2-3) and female connectors (a female body portion 61; Col. 2, lines 64-65, Figs. 2-3) are configured to mate by a twist-lock structure (a quick connector 30 and by a water output/electrical output lead 31, Col. 2, lines 29-30, Figs. 1-3) to mechanically hold the male (male body portion 77; more specifically a restriction 79; Col. 3, lines 3-4, Figs. 2-3) and female connectors (a female body portion 61; Col. 2, lines 64-65, Figs. 2-3) engaged.

Regarding claim 6, Folkening teaches 
each of the first  (a conical shaped valve 68a biased into opening 80 by a coil spring 71a; Col. 3, lines 5-6, Figs. 2-3 [including] “77” and the male thread on “37c” in Fig. 3) and second preassembled valve assemblies (a conical shaped valve 68 biased into the opening 67 by a coil spring 71; Col. 2, lines 66-68, Figs. 2-3 [including the assembly] “61” and the female thread on “37b” in Fig. 3) is mechanically unseated (abuts as disclosed in Fig. 3) upon mating of the male (male body portion 77; more specifically a restriction 79; Col. 3, lines 3-4, Figs. 2-3) and female connectors (a female body portion 61; Col. 2, lines 64-65, Figs. 2-3).

	Regarding claim 9, Folkening teaches
A welding cable connector system (a quick connector 30 and by a water output/electrical output lead 31, Col. 2, lines 29-30, Figs. 1-3 
    PNG
    media_image3.png
    445
    699
    media_image3.png
    Greyscale
)  comprising:

a connector (a quick connector 30; Col. 2, line 29, Fig. 1) comprising a conductive body (a terminal 32 which, in turn, is connected to a source of electrical power (not shown) and to a pressurized source of water (not shown); Col. 2, lines 31-33, Fig. 3) for conveying welding power (the electrical current; Col. 2, line 35, Fig. 3) to or from a mating connector (male body portion 77; more specifically a restriction 79; Col. 3, lines 3-4, Figs. 2-3), and a sealed passageway (an axial bore 37a, 37b, 37c for carrying water or other fluid; Col. 2, lines 36-37, Fig. 3) disposed coaxially of the conductive body for conveying shielding (intended use, other fluid; Col. 2, lines 36-37, Fig. 3 wherein an axial bore 37a, 37b, 37c is structured to flow a shielding gas) to or from the mating connector, the sealed passageway comprising threads (the male thread on “37c” in Fig. 3) configured to engage a preassembled valve assembly (a conical shaped valve 68a biased into opening 80 by a coil spring 71a; Col. 3, lines 5-6, Figs. 2-3 [including the assembly] “77” and the male thread on “37c” in Fig. 3).

	Regarding claim 10, Folkening teaches
comprising the preassembled valve assembly (a conical shaped valve 68a biased into opening 80 by a coil spring 71a; Col. 3, lines 5-6, Figs. 2-3 [including the assembly] “77” and the male thread on “37c” in Fig. 3) coupled to the sealed passageway threads (the male thread on “37c” in Fig. 3) and configured to stop  (biased into opening 80 by a coil spring 71a which presses against a retaining ring 72a; Col. 3, lines 6-7, Figs. 2-3 which means the “71a” compressively closes “80”)  flow of shielding gas when the connector is not engaged (as disengaged in Fig. 2) with the mating connector (the fittings of “a quick connector 30”; Col. 2, line 29, Fig. 1).

	Regarding claim 11, Folkening teaches
the preassembled valve assembly (a conical shaped valve 68a biased into opening 80 by a coil spring 71a; Col. 3, lines 5-6, Figs. 2-3 [including the assembly] “77” and the male thread on “37c” in Fig. 3) is mechanically unseated (abuts as disclosed in Fig. 3) upon mating of the connector (the fittings of “a quick connector 30”; Col. 2, line 29, Fig. 1).

	Regarding 15, Folkening teaches 
(Folkening: a quick connector 30; Col. 2, line 29, Figs. 1, 3) comprises a tapered seating surface (the tapered end surface of “68” in Fig. 2 and its mating surface of “66” in Fig. 2) to enable electrical conductivity (electrical output; Col. 2, line 30) with the mating connector (“32”; Fig. 3).

	Regarding claim 16, Folkening teaches   
A welding cable connector system (a quick connector 30 and by a water output/electrical output lead 31, Col. 2, lines 29-30, Figs. 1-3 
    PNG
    media_image3.png
    445
    699
    media_image3.png
    Greyscale
) comprising:

a male connector (male body portion 77; more specifically a restriction 79; Col. 3, lines 3-4, Figs. 2-3) comprising a first conductive body (a terminal 32 which, in turn, is connected to a source of electrical power (not shown) and to a pressurized source of water (not shown); Col. 2, lines 31-33, Fig. 3) for conveying welding power (the electrical current; Col. 2, line 35, Fig. 3), a first sealed passageway (an axial bore 37a, 37b, 37c for carrying water or other fluid; Col. 2, lines 36-37, Fig. 3) disposed coaxially of (intended use, other fluid; Col. 2, lines 36-37, Fig. 3 wherein an axial bore 37a, 37b, 37c is structured to flow a shielding gas), and a first preassembled valve assembly (a conical shaped valve 68a biased into opening 80 by a coil spring 71a; Col. 3, lines 5-6, Figs. 2-3 [including the assembly] “77” and the male thread on “37c” in Fig. 3) coupled to threads (the male thread on “37c” in Fig. 3) within the first sealed passageway and configured to stop (closes opening 67; Col. 3, lines 33-34, Fig. 2) flow of shielding gas when the male connector is not engaged (as disconnected in Fig. 2); 

a female connector (a female body portion 61; Col. 2, lines 64-65, Figs. 2-3) comprising a second conductive body (a female body portion 61 having an axial bore 62 with a restriction 66 in bore 6; Col. 2, lines 64-66, Figs. 2-3) for conveying welding power (the electrical current; Col. 2, line 35, Fig. 3), a second sealed passageway (an axial bore 37b for carrying water or other fluid; Col. 2, lines 36-37, Figs. 2-3) disposed coaxially of the conductive body for conveying shielding gas (intended use, other fluid; Col. 2, lines 36-37, Fig. 3 wherein an axial bore 37a, 37b, 37c is structured to flow a shielding gas), and a second preassembled valve assembly (a conical shaped valve 68 biased into the opening 67 by a coil spring 71; Col. 2, lines 66-68, Figs. 2-3 [including the assembly] “61” and the female thread on “37b” in Fig. 3)  coupled to threads (the female thread on “37b” in Fig. 3) within the second sealed passageway and configured to stop (biased into opening 80 by a coil spring 71a which presses against a retaining ring 72a; Col. 3, lines 6-7, Figs. 2-3 which means the “71a” compressively closes “80”) flow of shielding gas when the female connector is not engaged (as disengaged in Fig. 2); and

a welding cable (one of “a terminal 32 connected to a source of electrical power (not shown) and to a pressurized source of water (not shown)”; Col. 2, lines 31-33 and “a water output/electrical output lead 31”; Col. 2, line 30, Fig. 1) coupled to at least one of the male and female connectors for conveying (intended use, and electrical output; Col. 2, line 30, Fig. 1) and shielding gas (intended use, and “31” is structured to flow a gas or air) to or from the coupled connector;

wherein the male and female connectors are mutually engageable (as disclosed in Fig. 3) to conduct welding power and shielding gas therethrough, and wherein the first and second preassembled valve assemblies seal (valve 68 closes opening 67 and valve 68a closes opening 80; Col. 3, lines 33-34, Fig. 2) the flow of shielding gas when the connectors are not mutually engaged (as disengaged in Fig. 2).

	Regarding claim 17, Folkening teaches   
the welding cable (a terminal 32 connected to a source of electrical power (not shown) and to a pressurized source of water (not shown); Col. 2, lines 31-33, Figs. 1, 3) is coupled to the male connector (male body portion 77; more specifically a restriction 79; Col. 3, lines 3-4, Figs. 2-3)  at one end thereof and to the female connector (a female body portion 61; Col. 2, lines 64-65, Figs. 2-3) at an opposite end thereof.

	Regarding claim 18, Folkening teaches    
each of the first (a conical shaped valve 68a biased into opening 80 by a coil spring 71a; Col. 3, lines 5-6, Figs. 2-3 [including the assembly] “77” and the male thread on “37c” in Fig. 3) and second preassembled valve assemblies (a conical shaped valve 68 biased into the opening 67 by a coil spring 71; Col. 2, lines 66-68, Figs. 2-3 [including the assembly] “61” and the female thread on “37b” in Fig. 3) is mechanically unseated (abuts as disclosed in Fig. 3) upon mating of the male (male body portion 77; more specifically a restriction 79; Col. 3, lines 3-4, Figs. 2-3) and female connectors (a female body portion 61; Col. 2, lines 64-65, Figs. 2-3).

	Regarding claim 20, Folkening teaches    
comprising a first spring assembly (71a; Fig. 2) disposed around the welding cable (one of “a terminal 32 connected to a source of electrical power (not shown) and to a pressurized source of water (not shown)”; Col. 2, lines 31-33 and “a water output/electrical output lead 31”; Col. 2, line 30, Fig. 1) adjacent to the male connector (77; Fig. 2) and a second spring assembly (71; Fig. 2) disposed around the welding cable (one of “a terminal 32 connected to a source of electrical power (not shown) and to a pressurized source of water (not shown)”; Col. 2, lines 31-33 and “a water output/electrical output lead 31”; Col. 2, line 30, Fig. 1) adjacent to the female connector (61; Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Folkening (US 4,939,339) as applied to claim 2 above, and further in view of SMS-ISO-4570/1 (SVENSK Standard, 1977-11-15).

Regarding claim 3, Folkening discloses
threads (the male thread on “37c” in Fig. 3 [and] the female thread on “37b” in Fig. 3) of the first (a conical shaped valve 68a biased into opening 80 by a coil spring 71a; Col. 3, lines 5-6, Figs. 2-3 [including] “77” and the male thread on “37c” in Fig. 3) and second preassembled valve assemblies (a conical shaped valve 68 biased into the opening 67 by a coil spring 71; Col. 2, lines 66-68, Figs. 2-3 [including the assembly] “61” and the female thread on “37b” in Fig. 3) comprise 5 VI threads.

Folkening discloses “threads of the first and second preassembled valve assemblies” as mapped above, but is silent regarding
comprise 5 VI threads
However, SMS-ISO-4570/1 discloses, in the technical endeavor to solve the problem of selecting a proper thread shape for “Tyre valve thread” (Page 1, English, Section: “Tyre Valve Threads – Part 1: Threads 5V1, 5V2, 6V1 and 8V1”, lines 2-3, wherein the spec discloses the problem selecting a proper threading grades, i.e., “the preassembled valve assembly 134 may include 5V1 size threading and may be one of many different grades” (5-8), 
    PNG
    media_image4.png
    1097
    788
    media_image4.png
    Greyscale





    PNG
    media_image5.png
    1012
    716
    media_image5.png
    Greyscale
)
comprise 5 VI threads (5V1, Table-2, limit dimensions, row: 5V1

    PNG
    media_image6.png
    922
    705
    media_image6.png
    Greyscale
)
	The advantage of using SMS-ISO-4570/1’s thread machining dimensions and tolerances is to fit the valve assembly with any mating mechanical element using the valve assembly or the mating mechanical element regardless who manufactured them and guarantee the thread fitting without any leakage. 


Claims 7- 8, 12, 13-14, 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Folkening (US 4,939,339) as applied to claim 6 above, and further in view of Pellerito (US 4,193,419).

Regarding claim 7, Folkening discloses 
each of the first (a conical shaped valve 68a biased into opening 80 by a coil spring 71a; Col. 3, lines 5-6, Figs. 2-3 [including] “77” and the male thread on “37c” in Fig. 3) and second preassembled valve assemblies (a conical shaped valve 68 biased into the opening 67 by a coil spring 71; Col. 2, lines 66-68, Figs. 2-3 [including the assembly] “61” and the female thread on “37b” in Fig. 3) comprises an extension (the body of “36c”; Figs. 2-3) that is mechanically contacted to unseat (abuts as disclosed in Fig. 3) the respective preassembled valve assembly (a conical shaped valve 68a biased into opening 80 by a coil spring 71a; Col. 3, lines 5-6, Figs. 2-3 [including the assembly] “77” and the male thread on “37c” in Fig. 3) upon mating of the male (male body portion 77; more specifically a restriction 79; Col. 3, lines 3-4, Figs. 2-3) and female connectors (a female body portion 61; Col. 2, lines 64-65, Figs. 2-3).

Folkening discloses “the respective preassembled valve assembly” as mapped above, but is silent regarding
the respective Schrader preassembled valve assembly

However, Pellerito discloses, in the technical endeavor for solving the problem of holding and allowing a gas/air flow within a container for “Connector Apparatus for Pressurized Lines” (title, Fig. 2 wherein the spec discloses the problem selecting a proper threading grades, i.e., “the preassembled valve assembly 134 may include 5V1 size threading and may be one of many different grades” (5-8)

    PNG
    media_image7.png
    583
    228
    media_image7.png
    Greyscale
)

the respective Schrader preassembled valve assembly (The valve mechanism 20 used in the valve stem of pneumatic automobile tires and known as a Schrader valve; Col. 1, lines 57-60, Fig. 2)

	The advantage of using Pellerito’s valve mechanism 20 used in the valve stem of pneumatic automobile tires and known as a Schrader valve is not only to charge a container with gas when it does not contain a required amount of gas as determined by a pressure check but also to interconnect two pipes together.


Regarding claim 8, Folkening discloses 
the male connector (male body portion 77; more specifically a restriction 79; Col. 3, lines 3-4, Figs. 2-3) is configured to seal (couple gas to torch 97; Col. 3, lines 44-45 [without leaking]) to the female connector (a female body portion 61; Col. 2, lines 64-65, Figs. 2-3) via a seating surface (the outer surface of one of “79” and “66”; Fig. 2).

Folkening discloses “a seating surface” as mapped above, but is silent regarding
a tapered seating surface

However, Pellerito discloses, in the technical endeavor for solving the problem of holding and allowing a gas/air flow within a container for “Connector Apparatus for Pressurized Lines” (title, Fig. 2 wherein the spec discloses the problem selecting a proper threading grades, i.e., “the preassembled valve assembly 134 may include 5V1 size threading and may be one of many different grades” (5-8)
    PNG
    media_image7.png
    583
    228
    media_image7.png
    Greyscale
)
a tapered seating surface (the tapered chamfer 82 of the zone; Col. 2, lines 54, Fig. 2)

	The advantage of using Pellerito’s tapered chamfer 82 is to increase the contacting surfaces to guide the mating surfaces and increase the contacting surfaces improving the tightness between the contacting surfaces.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Folkening with Pellerito by replacing Folkening’s vertically contacting surface with Pellerito’s tapered chamfer 82 in order to increase the contacting surfaces to guide the 

	Regarding claim 12, Folkening discloses
the preassembled valve assembly (a conical shaped valve 68a biased into opening 80 by a coil spring 71a; Col. 3, lines 5-6, Figs. 2-3 [including the assembly] “77” and the male thread on “37c” in Fig. 3) comprises 

	Folkening discloses “the respective preassembled valve assembly” as mapped above, but is silent regarding
a Schrader valve.

However, Pellerito discloses, in the technical endeavor to solve the problem of holding and allowing a gas/air flow within a container for “Connector Apparatus for Pressurized Lines” (title, Fig. 2 wherein the spec discloses the problem selecting a proper threading grades, i.e., “the preassembled valve assembly 134 may include 5V1 size threading and may be one of many different grades” (5-8)

    PNG
    media_image7.png
    583
    228
    media_image7.png
    Greyscale
)

a Schrader valve (The valve mechanism 20 used in the valve stem of pneumatic automobile tires and known as a Schrader valve; Col. 1, lines 57-60, Fig. 2).

	The advantage of using Pellerito’s valve mechanism 20 used in the valve stem of pneumatic automobile tires and known as a Schrader valve is not only to charge a container with gas when it does not contain a required amount of gas as determined by a pressure check but also to interconnect two pipes together.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Folkening with Pellerito by replacing Folkening’s “conical shaped valve 

	Regarding claim 13, Folkening discloses
the connector (a quick connector 30; Col. 2, line 29, Fig. 1) is configured to seal to the mating connector via a seating surface (the outer surface of one of “79” and “66”; Fig. 2).

Folkening discloses “a seating surface” as mapped above, but is silent regarding
a tapered seating surface

However, Pellerito discloses, in the technical endeavor to solve the problem of holding and allowing a gas/air flow within a container for “Connector Apparatus for Pressurized Lines” (title, Fig. 2 wherein the spec discloses the problem selecting a proper threading grades, i.e., “the preassembled valve assembly 134 may include 5V1 size threading and may be one of many different grades” (5-8),

    PNG
    media_image7.png
    583
    228
    media_image7.png
    Greyscale
)
a tapered seating surface (the tapered chamfer 82 of the zone; Col. 2, lines 54, Fig. 2)

	The advantage of using Pellerito’s tapered chamfer 82 is to increase the contacting surfaces to guide the mating surfaces and increase the contacting surfaces improving the tightness between the contacting surfaces.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Folkening with Pellerito by replacing Folkening’s vertically contacting surface with Pellerito’s tapered chamfer 82 in order to increase the contacting surfaces to guide the 

	Regarding 14, Folkening with Pellerito discloses 
the connector (Folkening: a quick connector 30; Col. 2, line 29, Fig. 1) comprises a tapered extension (Folkening: the left side of “36c” of “30” in Fig. 3 which is tapered) that is at least partially covered and protected by a collar extension (Folkening: the whole body of “36c” and “37c” in Fig. 3).

	Regarding claim 19, Folkening discloses
each of the first (a conical shaped valve 68a biased into opening 80 by a coil spring 71a; Col. 3, lines 5-6, Figs. 2-3 [including the assembly] “77” and the male thread on “37c” in Fig. 3) and second preassembled valve assemblies (a conical shaped valve 68 biased into the opening 67 by a coil spring 71; Col. 2, lines 66-68, Figs. 2-3 [including the assembly] “61” and the female thread on “37b” in Fig. 3) comprises 

	Folkening discloses “the respective preassembled valve assembly” as mapped above, but is silent regarding
a Schrader valve.

However, Pellerito discloses, in the technically analogous field for “Connector Apparatus for Pressurized Lines” (title, Fig. 2

    PNG
    media_image7.png
    583
    228
    media_image7.png
    Greyscale
)

a Schrader valve (The valve mechanism 20 used in the valve stem of pneumatic automobile tires and known as a Schrader valve; Col. 1, lines 57-60, Fig. 2)

	The advantage of using Pellerito’s valve mechanism 20 used in the valve stem of pneumatic automobile tires and known as a Schrader valve is not only to charge a container with gas when it does not contain a required amount of gas as determined by a pressure check but also to interconnect two pipes together.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Folkening with Pellerito by replacing Folkening’s “conical shaped valve 68a biased into opening 80 by a coil spring 71a” with Pellerito’s “valve mechanism 20 used in the valve stem of pneumatic automobile tires and known as a Schrader valve” in order not only to charge a container with gas when it does not contain a required amount of gas as determined by a pressure check but also to interconnect two pipes together.

Conclusion
Ihde (US 9061367), Sloan (US 6706994), Moerke (US 5258599).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GYOUNGHYUN BAE/             Examiner, Art Unit 3761         

/IBRAHIME A ABRAHAM/             Supervisory Patent Examiner, Art Unit 3761